UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4466



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES THOMAS WALLACE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-918)


Submitted:   February 28, 2006            Decided:   March 17, 2006


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton M. Moore, Jr., Bennettsville, South Carolina, for Appellant.
Jonathan S. Gasser, United States Attorney, Columbia, South
Carolina; A. Bradley Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James    Thomas   Wallace   pled   guilty   to   one   count   of

possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(e) (2000), and was sentenced to imprisonment for

180 months.     Finding no error, we affirm.

           Wallace first contends on appeal that the district court

erred in its application of the Armed Career Criminal Act (“ACCA”)

because the court considered convictions that were neither admitted

to nor found by a jury beyond a reasonable doubt.           When reviewing

a district court’s application of the sentencing guidelines, we

review legal determinations de novo.          United States v. Blake, 81

F.3d 498, 503 (4th Cir. 1996).         A district court may enhance a

sentence based on the “fact of a prior conviction” regardless of

whether or not it was admitted to by the defendant or found by a

jury.    United States v. Thompson, 421 F.3d 278, 282 (4th Cir.

2005).   Therefore, a district court may determine if a defendant

has been convicted of the predicate offenses required by the ACCA

so long as the facts necessary to support the enhancement “inhere

in the fact of conviction” rather than being “extraneous to it.”

Id. at 283.

           We    have   previously     determined   that    the   statutes

underlying Wallace’s convictions constitute “violent felonies” for

ACCA purposes.     See Thompson, 421 F.3d at 284-85; United States v.

Pierce, 278 F.3d 282, 289 (4th Cir. 2002); United States v. Bowden,


                                  - 2 -
975   F.2d   1080,   1081-1085   (4th   Cir.   1992).   Furthermore,   the

offenses occurred on different dates, in different geographical

locations, and involved different criminal objectives and victims.

See Thompson, 421 F.3d at 284-86; United States v. Williams, 187

F.3d 429, 431 (4th Cir. 1999). Therefore, we conclude the district

court properly enhanced Wallace’s sentence under the ACCA.

             Wallace also contends that his sentence was unreasonable.

After the Supreme Court’s decision in United States v. Booker, 543

U.S. 220 (2005), a sentencing court is no longer bound by the range

prescribed by the sentencing guidelines. See United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005). However, in determining

a sentence post-Booker, sentencing courts are still required to

calculate and consider the guideline range prescribed thereby as

well as the factors set forth in 18 U.S.C. § 3553(a) (2000).           Id.

If the sentence imposed is within the properly calculated guideline

range, it is presumptively reasonable.         United States v. Green, __

F.3d __, 2006 WL 267217, at *5 (4th Cir. Feb. 6, 2006) (No.

05-4270).     Because the district court appropriately treated the

guidelines as advisory, properly calculated and considered the

guideline range, and weighed the relevant § 3553(a) factors, we

find Wallace’s sentence reasonable.

             Accordingly, we affirm Wallace’s sentence.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED

                                   - 3 -